Case 2:21-cv-10181-DML-KGA ECF No. 25, PageID.304 Filed 09/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

RENEE JONES,

                       Plaintiff,                     Case Number 21-10181
v.                                                    Honorable David M. Lawson
                                                      Magistrate Judge Kimberly G. Altman

GARY BENGSTON, TROTT LAW P.C.,
and PHH MORTGAGE CORP.,

                  Defendants.
_______________________________________/

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
               GRANTING THE DEFENDANTS’ MOTIONS TO DISMISS

       Presently before the Court is the report issued on August 3, 2021 by Magistrate Judge

Kimberly G. Altman pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

defendants’ motions to dismiss. In response to the report and recommendation, the plaintiff filed

papers captioned as a “notice of claim” against Judge Altman (ECF No. 24), as well as a notice

purporting to recuse Judge Altman from the case (ECF No. 23). The Court reviewed the filings

and finds that they are impertinent papers subject to being stricken from the record. The “notice

of claim” is construed as a complaint, which is a pleading, see Fed. R. of Civ. P. 7(a), that may be

struck from the record under Federal Rule of Civil Procedure 12(f) (“The court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.

The court may act . . . on its own.”). The purported recusal notice is an “other paper,” see Fed. R.

of Civ. P. 11(b), which may be struck because it was filed for an improper purpose, see id. 11(b)(1),

and because the Court has the inherent power to control its own dockets, see Anthony v. BTR Auto.

Sealing Sys., 339 F.3d 506, 516 (6th Cir. 2003).
Case 2:21-cv-10181-DML-KGA ECF No. 25, PageID.305 Filed 09/03/21 Page 2 of 3




       The plaintiff’s misbegotten attempt to use the filings to make new claims against Judge

Altman also amounts to an attempt to amend her complaint. However, at this stage of the case, “a

party many amend its pleading only with the opposing party’s written consent or the court’s leave.”

Fed. R. Civ. P. 15(a)(2). The plaintiff has not received leave from the Court or the defendants to

file. The Court will strike the impertinent and improper filings.

       The deadline for filing objections to the report has passed, and the plaintiff has filed no

specific objections beyond the impertinent and improper filings. Those filings cannot be read

fairly as objections to the report, because they take no issue with any of the findings or conclusions

of the magistrate judge.

       If the Court generously construes the plaintiff’s “notice of claim” as a general objection to

the magistrate judge’s authority to file the report at all, the Court must reject that argument because

is it contrary to law. Judge Altman did not dismiss the case; she recommended that the case be

dismissed. The difference in those two actions can be found in the Magistrate Judge’s Act, which

states that a magistrate judge may not “determine” a motion to dismiss, but the magistrate judge

may hear such motions and “submit to a judge of the court proposed findings of fact and

recommendations for the disposition” of the motion. 28 U.S.C. § 636(b)(1)(A), (B). Magistrate

Judge Altman’s actions fell well within statutory authority.

       The plaintiff’s failure to file any specific objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.




                                                 -2-
Case 2:21-cv-10181-DML-KGA ECF No. 25, PageID.306 Filed 09/03/21 Page 3 of 3




      Accordingly, it is ORDERED that the report and recommendation (ECF No. 22) is

ADOPTED.

      It is further ORDERED that the defendants’ motions to dismiss (ECF Nos. 7, 10) are

GRANTED.

      It is further ORDERED that the complaint (ECF No. 1) is DISMISSED WITH

PREJUDICE.

      It is further ORDERED that the plaintiff’s notice of recusal (ECF No. 23) and notice of

claim (ECF No. 24) are STRICKEN.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

Dated: September 3, 2021




                                           -3-
